 Case 1:20-cv-04376-RMB-JS Document 2 Filed 07/29/20 Page 1 of 8 PageID: 19



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

LEVINE DICKERSON,             :
                              :         CIV. NO. 20-4376 (RMB-JS)
               Plaintiff      :
                              :
     v.                       :               OPINION
                              :
CITY OF ATLANTIC CITY, et al.,:
                              :
               Defendants     :

BUMB, DISTRICT JUDGE

     Plaintiff Levine Dickerson, a pretrial detainee confined in

Atlantic County Justice Facility in Mays Landing, New Jersey, filed

this civil rights action on April 6, 2020. (Compl., Dkt. No. 1.)

Plaintiff seeks to proceed without prepayment of the filing fee

(“in forma pauperis” or “IFP”) under 28 U.S.C. § 1915. (Id.) 28

U.S.C. § 1915(a) provides, in relevant part,

           (a)(1) Subject to subsection (b), any court of
           the   United    States   may   authorize   the
           commencement   …   of  any   suit   …  without
           prepayment of fees … by a person who submits
           an affidavit that includes a statement of all
           assets such prisoner possesses that the person
           is unable to pay such fees …. Such affidavit
           shall state the nature of the action, defense
           or appeal and affiant's belief that the person
           is entitled to redress.

           (2) A prisoner seeking to bring a civil action
           … without prepayment of fees … in addition to
           filing the affidavit filed under paragraph
           (1), shall submit a certified copy of the
           trust fund account statement (or institutional
           equivalent) for the prisoner for the 6-month
    Case 1:20-cv-04376-RMB-JS Document 2 Filed 07/29/20 Page 2 of 8 PageID: 20



               period immediately preceding the filing of the
               complaint or notice of appeal, obtained from
               the appropriate official of each prison at
               which the prisoner is or was confined.

Plaintiff did not submit a certified copy of his trust fund account

statement for the 6-month period immediately preceding the filing

of the complaint, as required by statute. The account statement

must be certified by the appropriate prison official.

        The    Court   will   administratively           terminate   this     action. 1

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted       IFP   status,   he   must    pay     the    $350.00    filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).




1 U.S.D.C.      District      of   New    Jersey    Local    Civil    Rule     54.3(a)
provides:

               Except as otherwise directed by the Court, the
               Clerk shall not be required to enter any suit,
               file any paper, issue any process or render
               any other service for which a fee is
               prescribed by statute or by the Judicial
               Conference of the United States, nor shall the
               Marshal be required to serve the same or
               perform any service, unless the fee therefor
               is paid in advance. The Clerk shall receive
               any such papers in accordance with L.Civ.R.
               5.1(f).


                                           2
    Case 1:20-cv-04376-RMB-JS Document 2 Filed 07/29/20 Page 3 of 8 PageID: 21



For the reasons discussed below, if Plaintiff was granted IFP

status, upon conclusive screening of the complaint pursuant to 28

U.S.C. §§ 1915(e)(2)(B); 1915(b); and 42 U.S.C. § 1997e(c)(1), the

Court would dismiss the complaint without prejudice.

        I.    Sua Sponte Dismissal

        When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. 2

        Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however      inartfully   pleaded,    must   be   held   to   ‘less   stringent

standards      than    formal   pleadings    drafted     by   lawyers.’”   Id.




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
 Case 1:20-cv-04376-RMB-JS Document 2 Filed 07/29/20 Page 4 of 8 PageID: 22



(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).



                                     4
    Case 1:20-cv-04376-RMB-JS Document 2 Filed 07/29/20 Page 5 of 8 PageID: 23



II.     DISCUSSION

        A.    The Complaint

        Plaintiff asserts jurisdiction under 42 U.S.C. § 1983. He

alleges that on February 15, 2019, Detective Nicholas Berardis, in

cooperation       with    the    Atlantic    City   S.W.A.T.    and    Special

Investigations Unit, executed a no knock search warrant, based on

a warrant containing falsehoods and using a forged signature on

the warrant. (Compl., Dkt. No. 1.) Plaintiff named as defendants

Detective       Berardis,       Atlantic    City,   Atlantic    City    Police

Department, and Special Investigation Unit. (Id.) For relief,

Plaintiff seeks money damages and “time served” on the charges. 3

(Id.) Plaintiff did not indicate whether he has been convicted on

the relevant charges or whether the charges remaining pending.

        B.    Section 1983 Claims

        Plaintiff asserts jurisdiction under 42 U.S.C. § 1983, which

provides, in relevant part:

              Every person who, under color of any statute,
              ordinance, regulation, custom, or usage, of
              any State or Territory ... subjects, or causes

3Injunctive relief sentencing Plaintiff to “time served” is not
an available remedy under § 1983. “[Section] 1983 must yield to
the more specific federal habeas statute, with its attendant
procedural and exhaustion requirements, where an inmate seeks
injunctive relief challenging the fact of his conviction or the
duration of his sentence.” Nelson v. Campbell, 541 U.S. 637, 643
(2004). Challenges to state court convictions and sentences must
be brought in a petition for writ of habeas corpus under 28 U.S.C.
§ 2254, after exhausting the state court appeals process.
                                 5
 Case 1:20-cv-04376-RMB-JS Document 2 Filed 07/29/20 Page 6 of 8 PageID: 24



             to be subjected, any citizen of the United
             States or other person within the jurisdiction
             thereof to the deprivation of any rights,
             privileges, or immunities secured by the
             Constitution and laws, shall be liable to the
             party injured in an action at law, suit in
             equity, or other proper proceeding for
             redress....

To state a claim for relief under § 1983, a plaintiff must allege

the violation of a right secured by the Constitution or laws of

the United States, and that the constitutional deprivation was

caused by a person acting under color of state law. West v. Atkins,

487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560, 563 (3d

Cir. 2011).

      “To state a successful § 1983 claim for knowingly falsified

evidence, a plaintiff must show ‘a reasonable likelihood that,

absent     that    fabricated     evidence,    [she]    would   not   have   been

criminally charged,’ Black v. Montgomery Cty., 835 F.3d 358, 371

(3d Cir. 2016), or convicted, Halsey v. Pfeiffer, 750 F.3d 273,

294 (3d Cir. 2014).” Ortiz v. New Jersey State Police, 747 F. App'x

73,   77   (3d    Cir.   2018).   If   establishing     these   elements     would

necessarily imply that the conviction [or charges] were invalid,

the claims are barred by Heck v. Humphrey until such time as the

conviction        is   reversed   “‘expunged    by     executive   order,    [or]

declared invalid by a state tribunal authorized to make such a




                                         6
    Case 1:20-cv-04376-RMB-JS Document 2 Filed 07/29/20 Page 7 of 8 PageID: 25



determination.” Id. at 79 (quoting Heck v. Humphrey, 512 U.S. 477,

487 (1994)).

        Here, Plaintiff has not alleged any facts that would allow

the court to conclude there is a reasonable likelihood that, absent

fabricated evidence, he would not have been criminally charged

and/or convicted. In fact, it is unclear whether the criminal

proceedings are ongoing or whether they concluded. Furthermore, to

bring § 1983 claims against Atlantic City, Plaintiff must allege

that his injury was inflicted by execution of the city’s policy or

custom and must identify the specific policy               or custom. Santiago

v. Warminster Twp., 629 F.3d 121, 135 (3d Cir. 2010) (citing Monell

v. Department of Social Services of the City of New York, 436 U.S.

658, 694 (1978); McTernan v. City of York, 564 F.3d 636, 658 (3d

Cir. 2009)). 4 Therefore, to avoid dismissal of the complaint upon

conclusive      screening    pursuant   to   28   U.S.C.    §§   1915(e)(2)(B),

1915A(b) and 42 U.S.C. § 1997e(c)(1), Plaintiff may amend his

complaint, if he can allege facts that state a claim for relief.



4 In addition to naming Atlantic City as a defendant, Plaintiff
named the Atlantic City Police Department and the Special
Investigation Unit. “[A] city police department is a governmental
sub-unit that is not distinct from the municipality of which it is
a part” and a special unit within a police department is a further
sub-unit, neither of which are separately liable under § 1983.
Jackson v. City of Erie Police Dep't, 570 F. App'x 112, 114 (3d
Cir. 2014) (citing e.g., Johnson v. City of Erie, 834 F.Supp. 873,
878–79 (W.D.Pa. 1993)).
                                 7
 Case 1:20-cv-04376-RMB-JS Document 2 Filed 07/29/20 Page 8 of 8 PageID: 26



III. CONCLUSION

     The   Court   will   administratively      terminate   this    action,

subject to reopening. An appropriate Order follows.



DATE:   July 29, 2020
                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     8
